Exhibit 10.5
LICENSE AGREEMENT
     THIS LICENSE AGREEMENT is made as of the 31st day of May, 2000 by and
between BENTLEY PHARMACEUTICALS, INC., a Delaware corporation, with offices at
65 Lafayette Road, 3rd Floor, North Hampton, New Hampshire 03862-2403
(hereinafter, “BENTLEY” or “Licensor”), and AUXILIUM A2, INC., a Delaware
corporation having a principal place of business at 160 W. Germantown Pike,
Suite D-5, East Norriton, Pennsylvania 19401 (hereinafter, “AUXILIUM” or
“Licensee”). BENTLEY and AUXILIUM may be referred to as a “Party” or,
collectively, as “Parties.”
RECITALS
     WHEREAS AUXILIUM is engaged in the research, development, manufacture,
marketingand sale of pharmaceutical products;
     WHEREAS BENTLEY is engaged in the development of pharmaceutical
formulations and drug delivery systems and has developed certain formulations
which contain a therapeutic drug and drug delivery systems included under
BENTLEY Patents and BENTLEY Technology;
     WHEREAS under a Research Services Agreement of even date herewith (the
“Research Agreement”) BENTLEY will prepare and test topical pharmaceutical
formulations, excluding patch applications, which contain the therapeutic drug
testosterone and CPE-215 (hereinafter, the “Compound”) under BENTLEY Patents and
BENTLEY Technology;
     WHEREAS AUXILIUM wishes to obtain a license under BENTLEY Patents and
BENTLEY Technology to undertake development of products containing the Compound
which meet criteria set forth in the Research Agreement for commercialization in
the Territory; and
     WHEREAS BENTLEY is willing to grant such a license under certain terms and
conditions.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, and INTENDING TO BE LEGALLY BOUND HEREBY, the Parties agree as
follows:
ARTICLE I
DEFINITIONS
     1.1 The following terms, as used herein, shall have the following meanings:
     “Act” shall mean the United States Federal Food Drug and Cosmetic Act and
applicable regulations.
     “Affiliate” means, when used with reference to a Party, any person directly
or indirectly Controlling, Controlled by or under common Control with a Party.

 



--------------------------------------------------------------------------------



 



     “Bankruptcy Event” means the person in question becomes insolvent, or
voluntary or involuntary proceedings by or against such person are instituted in
bankruptcy or under any insolvency law, or a receiver or custodian is appointed
for such person, or proceedings are instituted by or against such person for
corporate reorganization or the dissolution of such person, which proceedings,
if involuntary, shall not have been dismissed within one hundred eighty days
after the date or filing, or such person makes an assignment for the benefit of
creditors, or substantially all of the assets of such person are seized or
attached and not released within one hundred eighty days thereafter.
     “BENTLEY Know-How” shall mean any and all present and future information
and any materials, including, without limitation, formulations, processes,
techniques, formulas, biological, chemical, assay control and manufacturing
data, methods, software, equipment designs, know-how, and trade secrets,
patentable or otherwise, tangible or intangible, that are owned or controlled by
Licensor that relate to the preparation, purification, characterization,
stabilization, processing, and formulation and/or use of a testosterone topical
formulation containing CPE-215.
     “BENTLEY Patents” shall mean United States Patent No. 5,023,252 and any and
all continuations, continuations-in-part, additions, divisions, renewals,
extensions, re-examinations and reissues thereof and any and all foreign
counterparts of the foregoing as set forth in Schedule A hereto and any other
Bentley U.S. or foreign patent application which is filed hereafter and which
includes a claim that covers a testosterone topical formulation which contains
CPE-215 and/or the preparation and/or use thereof and any U.S. or foreign patent
issuing therefrom and any renewal, extension, re-examination or reissue thereof.
     “BENTLEY Technology” means BENTLEY Know-How and Improvements.
     “Calendar Quarter” means each three-month period, or any portion thereof,
beginning on January 1, April 1, July 1 and October 1.
     “Combination Products” means any and all pharmaceutical compositions which
contain: (A) testosterone as an active ingredient in combination with any other
steroids, hormones, somatotropics, emollients, or therapeutic soy products; and
(B) the Compound; and which fall within the scope of any composition, method, or
article claim of the BENTLEY Patents and which is intended to be applied
topically to the user of the composition.
     “Compound” is defined above in the Recitals.
     “Confidential Information” means (i) BENTLEY Technology, (ii) any other
information or material in tangible form that is confidential or proprietary to
the furnishing Party at the time it is delivered to the receiving Party,
(iii) proprietary information of the furnishing party, (iv) information that is
furnished orally if the furnishing party identifies such information as
confidential or proprietary when it is disclosed, and (v) patent applications
not yet in the public domain.
     “Control”, “Controlling,” and “Controlled by” mean the direct or indirect
ownership of over 50% of the outstanding voting securities of an entity, or the
right to receive over 50% of the profits or earnings of a person, or the right
to control the policy decisions of a person.

 



--------------------------------------------------------------------------------



 



     “Effective Date” means the date of receipt by BENTLEY of written notice
from AUXILIUM pursuant to Section 9.1 of the Research Agreement that it wishes
to proceed with development of Product. Such notice shall be provided on or
before 30 September, 2000.
     “Improvement” shall mean any formulations and/or any enhancement or other
desirable change to the technical/pharmacological characteristics of
formulations of Product, whether patentable or not, which is useful for
commercializing Product developed by BENTLEY during the term of this Agreement
which may take the form of, without limitation, new or improved methods of
administration, manufacture, improved shelf life or packaging.
     “IND” shall mean an Investigational New Drug Exemption application filed
under the Act, or comparable filing in any major market in the Territory the
approval of which permits clinical investigation of Product in humans.
     “NDA” means a New Drug Application submitted under the Act to permit
commercial sale of Product in the United States or a comparable marketing
license in another major market in the Territory.
     “Net Sales Price” means the gross amount charged by Licensee for the sale
of a Product, net of returns and credits for rejected goods, and after deducting
(i) trade and quantity discounts actually allowed, (ii) sales, use or value
added taxes, the legal obligation of which is on Licensee, and (iii) freight
allowances, insurance and customs duties, to the extent any of the foregoing are
identified on the invoice for the product. If a product is sold for
consideration other than solely cash, the fair market value of such other
consideration shall be included in the Net Sales Price. If a Product is sold in
a package or kit containing another product which is not a Product, the Net
Sales price for purposes of calculating the royalty under Section 3.2 hereof
shall be calculated by multiplying the Net Sales Price of the combination
product by the fraction of A/A+B, where “A” is the Net Sales Price of Product
when sold separately “B” is the Net Sales Price of the other product or products
when sold separately. If either the Product or the other product is not sold
separately, the Net Sales Price of the Product shall be negotiated in good faith
by the Parties.
     “Person” or “Persons” means any corporation, partnership, joint venture or
natural person.
     “Products” means any and all pharmaceutical compositions which contain
(A) testosterone as the single active drug ingredient; and (B) the Compound; and
which fall within the scope of any composition, method or article claim of the
BENTLEY Patents and which is intended to be applied topically to the user of the
composition.
     “Sale” or any variation thereof means the sale, assignment, lease or other
disposition of a Product by Licensee to a non-Affiliate. A Product shall be
deemed to have been sold for purposes of calculating royalties under Article III
hereof upon the first to occur of the following: (i) the transfer of title in
the Product from Licensee to a non-Affiliate; or (ii) shipment of the Product
from the manufacturing facilities of Licensee to a non-Affiliate.
     “Territory” shall mean all countries and territories of the world except
Spain.
     “Use Patents” shall mean any patent granted in the Territory for the use of
the Product in a specific therapeutic indication.

 



--------------------------------------------------------------------------------



 



ARTICLE II
GRANT OF LICENSE
     2.1 Grant of License. Subject to the terms and conditions contained in this
Agreement, the Licensor hereby grants to Licensee a sole and exclusive,
worldwide (except Spain), royalty-bearing license under BENTLEY Patents and
BENTLEY Technology with the right to sublicense to make, have made, use and sell
Products in the Territory pursuant to the terms and conditions of this License
Agreement. In addition, Licensee shall have the exclusive right to enter into
another License Agreement with BENTLEY to acquire rights in BENTLEY Patents and
BENTLEY Technology for the development of Combination Products, such right to
expire upon the termination of this Agreement. Licensor and Licensee agree to
negotiate the terms of such License Agreement in good faith.
     2.2 Disclosure of BENTLEY Know-How. Promptly following the Effective Date
BENTLEY shall make available to Licensee any and all BENTLEY Know How not
disclosed under the Research Agreement to enable Licensee to develop Products.
ARTICLE III
PAYMENTS IN CONSIDERATION FOR LICENSE
     3.1 Milestone Payments. In partial consideration for the license rights
granted hereunder, Licensee shall make the following non-refundable payments to
Licensor within ten (10) days after the achievement of the following milestones
in the development of the first Product:
Milestone One — On the date of execution of this Agreement: Twenty Five thousand
dollars ($25,000)
Milestone Two — On the Effective Date: Twenty Five thousand dollars ($25,000)
Milestone Three — Three (3) months after first approval for commercialization in
any major market (United States, Germany, France or Japan): Five hundred
thousand dollars ($500,000)
     3.2 Royalties. In further consideration for the license rights granted
under this Agreement Licensee shall also pay to Licensor the following royalty
amounts on annual Net Sales of Products in those countries in the Territory in
which
          (a) there is an enforceable BENTLEY Patent at the time of sale:

         
The First $1-15 Million of Annual Net Sales
    14 %
The Next $15+-50 Million of Annual Net Sales
    16 %
The Next $50+-100 Million of Annual Net Sales
    18 %
Net Sales over the First $100 Million of Annual Sales
    20 %

 



--------------------------------------------------------------------------------



 



          (b) there is no enforceable BENTLEY Patent in the country when there
is an enforceable BENTLEY Patent in another country at the time of sale:

         
All Annual Net Sales over $1 Million
    3 %

          (c) there is no enforceable BENTLEY Patent in any country at the time
of sale:

         
All Annual Net Sales over $1 Million
    2 %

     3.3 Royalty Payments. Royalties under this Agreement shall be paid within
ninety (90) days in the case of no sublicense, and one hundred twenty
(120) days, in the case of royalties received from a sublicensee, following the
last day of the Calendar Quarter in which the royalties and other amounts
accrue. The last such payment shall be made within ninety (90) days after
termination of this Agreement. Payments shall be deemed paid as of the day on
which they are received by Licensor in the manner designated by Section 3.4.
Licensor and Licensee agree to negotiate in good faith any future implication on
royalties caused by withholding taxes.
     3.4 Currency, Place of Payment, Interest.
          (a) All dollar amounts referred to in this Agreement shall be
expressed in United States dollars. All payments to the Licensor under this
Agreement shall be made in United States dollars, as directed by the Licensor,
by wire transfer to the Licensor or in such other manner as the Licensor may
designate from time to time.
          (b) If Licensee receives revenues from sales of Products in a currency
other than United States dollars, royalties shall be converted into United
States dollars at a quarterly conversion rate for each foreign currency
calculated as the average of the conversion rate for such currency published in
the Exchange Rates table in the eastern edition of the Wall Street Journal for
the first business day of each month of the quarter.
          (c) Amounts that are not paid when due shall accrue interest from the
due date until paid, at an annual rate equal to the Prime Rate plus 1% as
published in the eastern edition of the Wall Street Journal as of the due date.
The Licensor may treat unpaid payments as a breach of this Agreement in a manner
consistent with Article XI notwithstanding the payment of interest.
     3.5 Records. Licensee will maintain complete and accurate books and records
which enable the royalties payable hereunder to be verified. The records for
each Calendar Quarter shall be maintained for three years. Upon reasonable prior
notice to Licensee, the Licensor and its accountants shall have access to the
books and records of Licensee necessary to enable Licensor to verify the
royalties paid hereunder. Such access shall be available during normal business
hours from time to time during the term of this Agreement, and, during the
period from expiration or termination of this Agreement until three years after
such date, not more often than once each calendar year. If it is ultimately
determined that Licensee has underpaid royalties by 10% or more, Licensee will
pay the costs and expenses of the Licensor’s accountant in connection with its
review or audit of the sales records of the Product, together with any interest
as provided in Section 3.4 (c) above.

 



--------------------------------------------------------------------------------



 



     3.6 Co-Marketing. In the event Licensee enters into a co-marketing or
sub-license arrangement with a third party, the royalty payments due to Licensor
will be calculated using Net Sales of Product of Licensee and Net Sales of
Product of Licensee’s co-marketing partner combined.
     3.7 Sales in Spain. Licensor shall pay to Licensee a royalty of 14% on all
annual Net Sales in Spain over $60 million.
ARTICLE IV
CERTAIN OBLIGATIONS OF LICENSEE
     4.1 Government Approvals. Licensee will be responsible for obtaining, at
its cost and expense, all governmental approvals required for marketing and sale
of Products in the Territory.
     4.2 Licensee Efforts.
          (a) Licensee shall use its reasonable best efforts to develop for
commercial sale and to market Products in the Territory, and to continue to
market Products as long as commercially viable, all in a manner consistent with
sound and reasonable business practices. For purposes of this Agreement
reasonable best efforts in the case of Product development in any major market
shall mean at least that diligence required on the part of an NDA applicant in
undertaking the development of a drug product to qualify for the maximum patent
term extension under the Act.
          (b) Licensee shall notify Licensor within ten (10) days after the
first commercial sale of a Product and of any formal written notice from the FDA
or other equivalent regulatory authority (“Regulator”) in which CPE-215 is the
Regulator’s primary focus, apart from the use of CPE-215 in the Licensee’s
Product.
     4.3 Manufacture of Product. Prior to commercialization of the Product, the
Parties may, if appropriate for both parties, negotiate in good faith a
manufacturing and supply agreement to provide for Licensor to fulfill the
manufacturing requirements of Licensee for Product for sale in the European
market. The cost of such manufacturing shall not be greater than one hundred and
ten percent (110%) of the cost of any competitor cGMP contract manufacturing
facility that proposes to manufacturer the Product for Licensee.
ARTICLE V
WARRANTIES AND REPRESENTATIONS
     5.1 Mutual Representations. Each of the Parties hereto represents, warrants
and covenants:
          (i) It is a corporation or entity duly organized and validly existing
under the laws of the state or other jurisdiction of its incorporation or
formation.

 



--------------------------------------------------------------------------------



 



          (ii) The execution, delivery and performance of this Agreement by such
Party has been duly authorized by all requisite corporate action.
          (iii) It has the power and authority to execute and deliver this
Agreement and perform its obligations hereunder.
          (iv) The execution, delivery and performance by such Party of this
Agreement does not and will not conflict with or result in breach of the terms
and provisions of any other agreement or constitute a default under (a) a loan
agreement, guaranty, financing agreement, affecting a product or other agreement
or instrument binding or affecting it or its property; (b) the provisions of its
charter or operative documents or bylaws; or (c) any order, writ, injunction or
decree of any court or governmental authority entered against it or by which any
of its property is bound.
          (v) The execution, delivery and performance of this Agreement by such
Party does not require the consent, approval or authorization of, or notice,
declaration, filing or registration with, any governmental or regulatory
authority in the Territory and the execution, delivery and performance of this
Agreement does not violate any law, rule or regulation applicable to such Party.
          (vi) This Agreement has been duly authorized, executed and delivered
and constitutes such Party’s legal, valid, and binding obligation enforceable
against it in accordance with its terms subject, as to enforcement, to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors’ rights and to the availability of particular
remedies under general equity principles.
          (vii) It shall comply with all applicable laws and regulations
relating to its activities under this Agreement.
          (viii) Each warrants that it is not debarred and has not and will not
use in any capacity the services of any person debarred under subsections 306
(a) and (b), of the Generic Drug Enforcement Act of 1992. If at any time during
the term of this Agreement this warranty is no longer accurate, the affected
party shall immediately notify the other.
     5.2 BENTLEY Warranties.
          (i) BENTLEY Patents. BENTLEY represents and warrants that: (a) BENTLEY
is the owner of all right, title and interest in and to the BENTLEY Technology
and BENTLEY Patents; and (b) BENTLEY has not received any written notice that
the Technology or Patents infringes the proprietary rights of any third party
nor is the Licensor in any other way aware of any infringement of third party
proprietary rights; (d) except for those claims explained in detail in
Schedule B hereto, there are no claims, judgments or settlements against or owed
by BENTLEY, or pending or threatened claims, or litigation, relating to BENTLEY
Patents.

 



--------------------------------------------------------------------------------



 



ARTICLE VI
INSURANCE
     6.1 Insurance Requirements for Licensee. Prior to commencing work with
Product in human clinical trials under this Agreement and during the entire term
of this Agreement and for a period of three (3) years thereafter, AUXILIUM, at
its sole expense, shall maintain in full force and effect with an insurance
company or companies having an A. M. Best Rating of “A-: Class VII” or better
and supply a Certificate of Insurance to BENTLEY evidencing Product Liability
insurance (including coverage for human clinical trials and contractual
liability) coverage in the amount of three million dollars ($3,000,000) per each
occurrence and in the general aggregate, respectively, during the clinical trial
phase and prior to commercialization of the Products and three million dollars
($3,000,000) per each occurrence and in the general aggregate, respectively.
Endorsement shall be furnished reflecting the inclusion of BENTLEY, its
officers, directors and employees as additional insured. The policy providing
the above insurance shall be endorsed to contain the following undertaking: “It
is agreed that this insurance will not be cancelled, materially changed or
non-renewed without at least thirty (30) days notice to BENTLEY, by certified
mail-Return Receipt Requested.” Any type of insurance or increase in liability
limits not described in the foregoing which AUXILIUM requires for its own
protection shall be its own responsibility and at its sole expense. The minimum
insurance amounts specified herein shall not be deemed a limitation on
AUXILIUM’S indemnification liability under this Agreement.
     6.2 Insurance Requirements for Licensor. Prior to commencing work with
Product in human clinical trials under this Agreement and during the entire term
of this Agreement and for a period of three (3) years thereafter, BENTLEY, at
its sole expense shall maintain in full force and effect with an insurance
company or companies having A. M. Best Rating of an “A-: Class VII” or better
and supply a Certificate of Insurance to AUXILIUM evidencing Product Liability
insurance (including coverage for human clinical trials and contractual
liability) coverage in the amount of three million dollars ($3,000,000) per each
occurrence and in the general aggregate, respectively. The policy providing the
above insurance shall be endorsed to contain the following undertaking: “It is
agreed that this insurance will not be cancelled, materially changed or
non-renewed without at least thirty (30) days notice to AUXILIUM, by certified
mail-“Return Receipt Requested”. Any type of insurance or increase in liability
limits not described in the foregoing which BENTLEY requires for its own
protection shall be its own responsibility and at its sole expense.
ARTICLE VII
INDEMNIFICATION
     7.1 Indemnification by BENTLEY. BENTLEY will indemnify and hold AUXILIUM,
its directors, officers, employees and agents harmless against any and all
liability, damage, loss, cost or expense (including reasonable attorney’s fees)
resulting from any third party claims made or suits brought against AUXILIUM
which arise from an act or failure to act by BENTLEY or BENTLEY’s breach of its
representations, warranties or agreements contained herein.

 



--------------------------------------------------------------------------------



 



     7.2 Indemnification by AUXILIUM. AUXILIUM will indemnify and hold BENTLEY,
its directors, officers, employees and agents harmless against any and all
liability, damage, loss, cost or expense(including reasonable attorney’s fees)
resulting from any third party claims made or suits brought against BENTLEY
which arise from the breach of any of AUXILIUM’s representations, warranties or
agreements contained herein, or which arise out of the development, manufacture,
promotion, distribution, use, testing or sale, distribution or other disposition
of Product, including, without limitation, any claims, express, implied or
statutory, made as to the efficacy, safety or use to be made of Product, and
claims made by reason of any Product labeling or any packaging containing
Product. This indemnification obligation shall not apply where the basis for the
claim is the negligence or willful malfeasance of BENTLEY.
     7.3 Limitations on Indemnification Obligations. BENTLEY AND AUXILIUM EACH
AGREE THAT IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR INDIRECT,
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES RESULTING FROM A DEFAULT OR BREACH
OF THIS AGREEMENT.
     7.4 Procedures. The indemnified Party shall notify the indemnifying Party
of any claim or action giving rise to a liability within fifteen (l5) days after
receipt of knowledge of the claim. If notice is not given within fifteen
(15) days, the indemnifying Party shall maintain its obligation to indemnify
unless such failure to timely notify has a material, adverse effect on the
outcome of the claim. The indemnifying Party shall control the defense or
settlement of the claim. However, the indemnifying Party shall not settle or
compromise any such claim or action in a manner that imposes any restrictions or
obligations on the indemnified Party without the indemnified Party’s written
consent. The indemnified Party shall cooperate reasonably, assist and give all
necessary authority and reasonably required information.
ARTICLE VIII
INTELLECTUAL PROPERTY
     8.1 Intellectual Property Rights. The inventorship of inventions developed
under this Agreement and relating to Products (“Inventions”) shall be determined
in accordance with U.S. Law. Inventions made solely by employees of BENTLEY or
owned by BENTLEY (“BENTLEY Inventions”) shall be the exclusive property of
BENTLEY. Inventions made solely by employees of AUXILIUM (“AUXILIUM Inventions”)
shall be the exclusive property of AUXILIUM, except that AUXILIUM Inventions
that relate to the use of Products shall be the joint property of AUXILIUM and
BENTLEY, each with an undivided one-half interest. Inventions other than BENTLEY
Inventions and AUXILIUM Inventions shall belong jointly to BENTLEY and AUXILIUM,
each with an undivided one-half interest.
ARTICLE IX
PATENTS, TRADEMARKS AND INFRINGEMENT
     9.1 Prosecution of Patents.

 



--------------------------------------------------------------------------------



 



          (a) The Licensor shall be solely responsible for preparing,
prosecuting and maintaining the BENTLEY Patents.
          (b) Each Party shall cooperate with the other Party to execute all
required papers and instruments and to make all required oaths and declarations
as may be necessary in the preparation and prosecution of all such patents and
other applications and protections referred to in this Section 9.1.
     9.2 Ownership. The Licensor shall retain all right, title and interest in
and to the BENTLEY Patents and any patents, copyrights and other protections
related thereto, regardless of which party prepares, prosecutes or maintains the
patents, copyrights or other protections related to the BENTLEY Technology,
subject to the express license granted to Licensee under this Agreement.
          (a) In the event of Licensor wishing to abandon any BENTLEY Patents,
Licensor will offer to assign to Licensee, free of charge, any such Patent prior
to effectuating the abandonment. Licensee will bear the costs connected to any
assignment hereunder. In the event that any of the BENTLEY Patents is assigned
to AUXILIUM and AUXILIUM decides thereafter to abandon the assigned Patent,
AUXILIUM agrees that, at the request of BENTLEY, it will offer to assign the
assigned Patent to a third party licensee that is licensed by BENTLY under the
assigned Patent as such third party licensee is identified by BENTLEY to
AUXILIUM.
     9.3 Trademarks. Licensee shall have the right, in its sole discretion and
at its own expense, to select and register such trademarks as it wishes to
employ in connection with the sale of the Products throughout the Territory and
Licensee shall have legal and equitable ownership of the entire right, title and
interest in and to the trademarks and registrations Licensee elects to use.
Licensee will acknowledge BENTLEY’S CPE-215 by adding “CPE-215™, BENTLEY” to its
listing of ingredients wherever such listing is appropriate or used by Licensee.
It is hereby expressly agreed that this Section 9.3 shall survive the expiration
or termination of this Agreement.
     9.4 Infringement of Patents. If either Party has knowledge of any
infringement of BENTLEY Patents or BENTLEY Technology, the Party having such
knowledge shall promptly inform the other of such infringement. The Parties
shall thereafter discuss what action should be taken, including whether any
legal proceeding should be instituted. If the Parties mutually agree on the
course of action to be taken in respect of any such infringement, they shall
jointly select counsel and equally share any expenses. Any settlement or
recovery shall be shared equally by the Parties. If either party determines to
take action, but the other Party does not desire to do so, the first Party may
take action at its own expense and through counsel of its own choice, and any
settlement or recovery shall in such case belong solely to the Party taking
action.
     9.5 If one party institutes and carries on a legal proceeding to enforce a
BENTLEY Patent against an alleged infringing party, the other Party shall fully
cooperate with and supply all assistance reasonably requested by the Party
instituting and carrying or such proceeding.

 



--------------------------------------------------------------------------------



 



ARTICLE X
CONFIDENTIALITY
     10.1 Confidentiality
          (a) Licensee and Licensor shall maintain in confidence and shall not
disclose to any third party the Confidential Information received pursuant to
this Agreement, without the prior written consent of the other Party except that
the Confidential Information may be disclosed only to those third parties
(x) who have a need to know the information in connection with the exercise of
rights and obligations under this Agreement and who agree in writing to keep the
information confidential to the same extent as is required of each Party under
this Section 10.1, or (y) to whom the Party is legally obligated to disclose the
Information. The foregoing obligation shall not apply to:
          (i) information that is known to the other Party or independently
developed by the other Party prior to the time of disclosure, in each case, to
the extent evidenced by written records promptly disclosed to the other Party
upon receipt of the Confidential Information; or
          (ii) information that becomes patented, published or otherwise part of
the public domain as a result of acts by a Party or a third person obtaining
such information lawfully as a matter of right; or
          (iii) information that becomes patented, published or otherwise part
of the public domain as a result of acts by the Licensor or a third person
obtaining such information lawfully as a matter of right; or
          (iv) information that is required by any law, rule, regulation, order,
decision, decree, or subpoena or other judicial, administrative or legal process
to be disclosed, provided, however that each Party, as applicable, gives the
other prompt written notice of such request/order to permit the other party to
seek a protective order or other similar order with respect to such Confidential
Information and thereafter discloses only the minimum Confidential Information
required to be disclosed in order to comply.
          (b) Each Party will take all reasonable steps to protect the
Confidential Information of the other Party with the same degree of care it uses
to protect its own confidential proprietary information. Without limiting the
foregoing, each party shall ensure that all of its employees having access to
the Confidential Information of the other Party are obligated in writing to keep
such information confidential to the same extent as is required of each Party
under this Section 10.1.
     10.2 Injunctive Relief. Because damages at law may be an inadequate remedy
for breach of any of the covenants, promises and agreements contained in
Section 10.1 hereof, both the Licensor and Licensee shall be entitled to
injunctive relief in any state or federal court located within the District of
Delaware, including specific performance or an order enjoining the breaching
Party from any threatened or actual breach of such covenants, promises or
agreements.

 



--------------------------------------------------------------------------------



 



Each of the Licensee and the Licensor hereby waives any objection it may have to
the personal jurisdiction or venue of any such court with respect to any such
action. The rights set forth in this Section 10.2 shall be in addition to any
other rights which the Licensor and Licensee may have at law or in equity.
     10.3 This Article X shall survive the expiration or termination of this
Agreement.
ARTICLE XI
TERM AND TERMINATION
     11.1 Term. This Agreement and the licenses granted herein shall commence on
the Effective Date and shall continue in effect in perpetuity subject to earlier
termination under Section 11.2 hereof.
     11.2 Termination by the Licensor or Licensee.
          (a) Upon the occurrence of any of the events set forth below (“Events
of Default”), the Licensor shall have the right to terminate this Agreement by
giving written notice of termination, such termination effective with the giving
of such notice:
          (i) In the event of nonpayment of any material amount payable to the
Licensor after completion of an audit provided for under Section 3.5 hereof,
which nonpayment is continuing thirty (30) calendar days after the Licensor
gives Licensee written notice of such non-payment.
          (ii) In the event that Licensee fails to initiate clinical trials
within two (2) years of availability of final formulation in quantities adequate
for clinical testing and associated documentation for clinical trials, unless
such failure is outside of the control of Licensee. See Auxilium Development
Plan attached as Schedule C hereto.
          (iii) In the event that Licensee does not submit an application for
marketing approval in a major market within a five (5) year period after the
Effective Date unless such failure to submit is outside of the control of
Licensee.
          (iv) In the event that Licensee does not launch Product in a major
market within six (6) months after marketing approval.
          (v) In the event that Licensee becomes subject to a Bankruptcy Event
provided, however, that so long as Licensor continues to receive royalty
payments from Licensee under this Agreement, such Bankruptcy Event shall not be
a basis for termination of this Agreement by Licensor.
          (b) Upon the occurrence of any of the events set forth below (“Events
of Default”), Licensee shall have the right to terminate this Agreement by
giving written notice of termination, such termination effective with the giving
of such notice:

 



--------------------------------------------------------------------------------



 



          (i) breach by Licensor of any covenant or any representation or
warranty contained in this Agreement that is continuing thirty (30) calendar
days after Licensee gives written notice of such breach;
          (ii) Licensor fails to comply with the terms of the license granted
hereunder and such noncompliance is continuing thirty (30) calendar days after
Licensee gives notice of such noncompliance;
          (iii) Licensor becomes subject to a Bankruptcy Event; or
          (iv) the dissolution or cessation of operations by Licensor.
          (c) No exercise by the Licensor or Licensee of any right of
termination shall constitute a waiver of any right of the Licensor or Licensee
for recovery of any monies then due to it hereunder or any other right or remedy
the Licensor or Licensee may have at law or under this Agreement.
ARTICLE XII
FORCE MAJEURE
     12.1 Either Party shall be relieved of its obligations under this Agreement
to the extent that fulfillment of such obligations shall be prevented by
strikes, embargoes, riots, fires, floods, war, hurricanes, windstorms, acts or
defaults of common carriers, governmental laws, acts or regulations, shortages
of materials or any other occurrence, whether or not similar to the foregoing,
beyond the reasonable control of the Party affected thereby.
     12.2 If either Party is prevented from fulfilling its obligations under
this Agreement by reason of a circumstance covered by this Article 12, the Party
unable to fulfil its obligations shall, upon the occurrence of any such
circumstances, promptly notify the other Party upon the cessation of such
circumstance and of the likely duration thereof, and shall promptly notify the
other party upon the cessation of such circumstance.
ARTICLE XIII
ADDITIONAL PROVISIONS
     13.1 Arbitration.
          (a) All disputes arising between the Licensor and Licensee under this
Agreement shall be settled by arbitration conducted in accordance with the Rules
of the American Arbitration Association. The Parties shall cooperate with each
other in causing the arbitration to be held in as efficient and expeditious a
manner as practicable.
          (b) Licensee and Licensor each irrevocably and unconditionally
consents to the jurisdiction of any such proceeding and waives any objection
that it may have to personal jurisdiction or the laying of venue of any such
proceeding.

 



--------------------------------------------------------------------------------



 



     13.2 Assignment. No rights hereunder may be assigned by the Licensee,
directly or by merger or other operation of law, except assignment to an
Affiliate, without the express written consent of the other Party, such consent
not to be unreasonably withheld; provided, however, without such consent, either
Party may assign this Agreement in connection with the sale of all or
substantially all of its assets or business or its merger or consolidation with
another company. Any prohibited assignment of this Agreement or the rights
hereunder shall be null and void. No assignment shall relieve Licensee or
Licensor of responsibility for the performance of any accrued obligations which
they have prior to such assignment. This Agreement shall inure to the benefit of
permitted assigns.
     13.3 No Waiver. A waiver by either Party of a breach or violation of any
provision of this Agreement will not constitute or be construed as a waiver of
any subsequent breach or violation of that provision or as a waiver of any
breach or violation of any other provision of this Agreement.
     13.4 Independent Contractor. Nothing herein shall be deemed to establish a
relationship of principal and agent between the Licensor and Licensee, nor any
of their agents or employees for any purpose whatsoever. This Agreement shall
not be construed as constituting the Licensor and Licensee as partners, or as
creating any other form of legal association or arrangement which could impose
liability upon one Party for the act of the other Party.
     13.5 Notices. Any notice under this Agreement shall be sufficiently given
if sent in writing by overnight courier, prepaid, first class, certified or
registered mail, return receipt requested, addressed as follows:
If to the Licensor, to:
BENTLEY PHARMACEUTICALS, Inc.
65 Lafayette Road, 3rd Floor
North Hampton, NH 03862-2403
Attention: President
If to the Licensee, to:
AUXILIUM A(2), Inc.
160 W. Germantown Pike
Suite D-5, Norriton Office Center
Norristown, PA 19401
Attention: President
Copy to General Counsel
or to such other addresses as may be designated from time to time by notice
given in accordance with the terms of this Section.
     13.6 Severability. Any of the provisions of this Agreement which are
determined to be invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability in such
jurisdiction, without rendering invalid or unenforceable the remaining

 



--------------------------------------------------------------------------------



 



provisions hereof or affecting the validity or unenforceability of any of the
terms of this Agreement in any other jurisdiction.
     13.7 Headings and Titles. Any headings and titles used in this Agreement
are for convenience or reference only and shall not affect its construction or
interpretation.
     13.8 No Third Party Benefits. Nothing in this Agreement, express or
implied, is intended to confer on any person other than the Parties hereto or
their permitted assigns, any benefits, rights or remedies.
     13.9 Governing Law. This Agreement shall be construed, governed,
interpreted and applied in accordance with the laws of the State of Delaware,
without giving effect to conflict of law provisions.
     13.10 Counterparts. This Agreement shall become binding when any one or
more counterparts hereof, individually or taken together, shall bear the
signatures of each of the parties hereto. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original as against the
party whose signature appears thereon, but all of which taken together shall
constitute but one and the same instrument.
     13.11 Entire Agreement. This Agreement is the entire agreement between the
parties regarding the subject matter herein, and supercedes all prior existing
understandings between the Parties relating to the subject matter hereof. This
Agreement may not be modified except in writing signed by both Parties.
     13.12 Press Releases. The Parties will not disclose, via any press release
or public announcement, the existence of this Agreement or the Research
Agreement until the Effective Date.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this License
Agreement as of the date first above written.

                              BENTLEY PHARMACEUTICALS, INC.       AUXILIUM A2,
Inc.    
 
                            By:   /s/ JAMES R. MURPHY       By:   /s/ GERALDINE
A. HENWOOD                          
 
  Name:   James R. Murphy           Name:   Geraldine A. Henwood    
 
  Title:   Chief Executive Officer           Title:   Chief Executive Officer  
 

 



--------------------------------------------------------------------------------



 



SCHEDULE A/APPENDIX A
BENTLEY PATENTS

                  COUNTRY     PATENT NO.   GRANT DATE   EXPIRATION DATE
Belgium
    248,885     Aug. 5, 1992   Nov. 28, 2006
Canada
    1,312,281     Jan. 5, 1993   Jan. 05, 2010
Denmark
    167,343     Oct. 18, 1993   Nov. 28, 2006
France
    248,885     Aug. 5, 1992   Nov. 28, 2006
Germany
  P3,690,626.3     May 15, 1997   Nov. 28, 2006
Great Britain
    2,192,134     Apr. 25, 1990   Nov. 28, 2006
Italy
    248,885     Aug. 5, 1992   Nov. 28, 2006
Japan
    2,583,777     Nov. 21, 1996   Nov. 28, 2006
Korea
    84,759     Nov. 29, 1994   Nov. 28, 2006
Luxembourg
    WO 873,473     Nov. 11, 1987   Nov. 28, 2006
Switzerland
    666,813     Aug. 31, 1988   Nov. 28, 2006
United States
    5,023,252     June 11, 1991   Jun. 11, 2008

Other patents are filed as provisional applications or are in the preparation or
developmental stages and will be amended, if applicable, to this Agreement.

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Claims Made Against Bentley Pharmaceuticals, Inc.
In November 1999, Creative Technologies, Inc. (“Creative”) commenced a lawsuit
against the Bentley Pharmaceuticals, Inc. and others in the Superior Court of
New Jersey, Essex County, asserting that the Bentley breached a brokerage or
finder’s fee contract with Creative regarding its 1999 acquisition of permeation
enhancement technology. Creative also asserts claims for breach of the implied
covenant of good faith and fair dealing and for tortious interference with
contract. Bentley has made a motion to dismiss the complaint and each count
therein for failure to state a cause of action and for lack of personal
jurisdiction over Bentley.

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1 TO LICENSE AGREEMENT
     THIS AMENDMENT NO. 1 TO LICENSE AGREEMENT (the “Amendment”) is made as of
the ___ day of October 2000 by and between BENTLEY PHARMACEUTICALS, INC., a
Delaware corporation with offices at 65 Lafayette Road, Third Floor, North
Hampton, New Hampshire 03862-2403 (hereinafter “Bentley” or “Licensor”) and
AUXILIUM A2 , INC., a Delaware corporation with offices at 160 W. Germantown
Pike, Suite D-5, Norriton Office Center, Norristown, Pennsylvania 19401
(hereafter, “Auxilium” or “Licensee”). Bentley and Auxilium may be referred to
as a “Party” or, collectively, as “Parties.”
     WHEREAS, the parties have entered into that certain License Agreement dated
May 31, 2000 relating to the grant by Bentley to Auxilium of a license of
certain technology (the “License Agreement”);
     WHEREAS, as reflected in the third recital of the License Agreement, the
parties intended not to include patch applications as part of the license;
     WHEREAS, the parties wish to clarify the definitions in the License
Agreement to indicate that patch applications are not included in the scope of
the license;
     NOW THEREFORE, the parties hereby amend the License Agreement as follows:

  1.   The definition of “Combination Products” in Section 1.1 of the License
Agreement is hereby modified in its entirety to read as follows:

          “Combination Products” means any and all pharmaceutical compositions,
other than patch applications, which contain (A) testosterone as an active
ingredient in combination with any other steroids, hormones, somatotropics,
emollients, or therapeutic soy products; and (B) the Compound; and which fall
within the scope of any composition, method, or article claim of the BENTLEY
Patents and which is intended to be applied topically to the user of the
composition.

  2.   The definition of “Products” in Section 1.1 of the License Agreement is
hereby modified in its entity to read as follows:

          “Products” means any and all pharmaceutical compositions, other than
patch applications, which contain (A) testosterone as the single active
ingredient; and (B) the Compound; and which fall within the scope of any
composition, method, or article claim of the BENTLEY Patents and which is
intended to be applied topically to the user of the composition.

  3.   As modified by this Amendment, the License Agreement remains in full
force and effect.

     IN WITNESS WHEREOF, the parties have executed this Amendment by their duly
authorized representatives as of the date set forth above.

 



--------------------------------------------------------------------------------



 



                          BENTLEY PHARMACEUTICALS, INC.       AUXILIUM A2, Inc.
 
                        By:   /s/ JAMES R. MURPHY       By:   /s/ JANE A.
HOLLINGSWORTH                  
 
  Name:   James R. Murphy           Name:   Jane A. Hollingsworth
 
  Title:   Chairman and CEO           Title:   EVP

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 2 TO LICENSE AGREEMENT
     THIS AMENDMENT NO. 2 TO LICENSE AGREEMENT is made as of the 31st day of
May, 2001 by and between BENTLEY PHARMACEUTICALS, INC., a Delaware corporation,
with offices at 65 Lafayette Road, 3rd Floor, North Hampton, New Hampshire
03862-2403 (hereinafter, “BENTLEY” or “Licensor”), and AUXILIUM A2, INC., a
Delaware corporation having a principal place of business at 160 W. Germantown
Pike, Suite D-5, East Norriton, Pennsylvania 19401 (hereinafter, “AUXILIUM” or
“Licensee”). BENTLEY and AUXILIUM may be referred to as a “Party” or,
collectively, as “Parties.”
RECITALS
WHEREAS the parties have entered into that certain License Agreement, dated
May 31, 2000, relating to the grant by BENTLEY to AUXILIUM of a license of
certain technology (the “License Agreement”);
WHEREAS the parties clarified the License Agreement by entering into Amendment
No. 1 to the License Agreement, dated October 31, 2000 (“Amendment No. 1”); and
WHEREAS the Parties wish to further amend the License Agreement to change
certain sections of the License Agreement;
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and INTENDING TO BE LEGALLY BOUND HEREBY, the Parties further amend the
License Agreement as follows:
1.
DEFINITIONS
     13.13 Except as amended below, the terms defined in the License Agreement,
as amended in Amendment No. 1, shall remain unchanged.
     13.14 “Territory” shall mean all countries and territories of the world,
including Spain.
ARTICLE XIV
GRANT OF LICENSE
     14.1 The grant of license in Section 2.1 of the License Agreement shall
include Spain.
ARTICLE XV
PAYMENTS IN CONSIDERATION FOR LICENSE
     15.1 Except as amended below, all payments set forth in Article III of the
License Agreement shall remain unchanged.

 



--------------------------------------------------------------------------------



 



     15.2 Section 3.2 (a) of the License Agreement shall be amended to read as
follows:

  (a)   there is an enforceable BENTLEY Patent at the time of sale:

         
The First $1-15 Million of Annual Net Sales
    20 %
The Next $15+-50 Million of Annual Net Sales
    18 %
The Next $50+-100 Million of Annual Net Sales
    16 %
Net Sales over $100 Million of Annual Net Sales
    14 %

     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
No. 2 to License Agreement as of the date first above written.

                              BENTLEY PHARMACEUTICALS, INC.       AUXILIUM A2,
Inc.    
 
                            By:   /s/ JORDAN HORVATH       By:   /s/ GERALDINE
A. HENWOOD                          
 
  Name:   Jordan Horvath           Name:   Geraldine A. Henwood    
 
  Title:   Vice President & General Counsel           Title:   Chief Executive
Officer    

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO LICENSE AGREEMENT
     THIS AMENDMENT NO. 3 TO LICENSE AGREEMENT is made as of the 6th day of
September, 2002 by and between BENTLEY PHARMACEUTICALS, INC., a Delaware
corporation, with offices at 65 Lafayette Road, 3rd Floor, North Hampton, New
Hampshire 03862-2403 (hereinafter, “BENTLEY” or “Licensor”), and AUXILIUM
PHARMACEUTICALS, INC. (formerly Auxilium A(2), Inc.), a Delaware corporation
having a principal place of business at 160 W. Germantown Pike, Suite D-5, East
Norriton, Pennsylvania 19401 (hereinafter, “AUXILIUM” or “Licensee”). BENTLEY
and AUXILIUM may be referred to as a “Party” or, collectively, as “Parties.”
RECITALS
     WHEREAS the parties have entered into that certain License Agreement, dated
May 31, 2000, relating to the grant by BENTLEY to AUXILIUM of a license of
certain technology (the “License Agreement”);
     WHEREAS the parties clarified certain aspects of the License Agreement by
entering into Amendments Nos. 1 and 2 to the License Agreement, dated
October 31, 2000 and May 31, 2001, respectively (“Previous Amendments”); and
     WHEREAS, BENTLEY would like to provide incentives to AUXILIUM to enter into
sub-licenses for the Products in territories outside the United States; and
     WHEREAS, BENTLEY would like to provide further incentives to AUXILIUM to
extend the commercial life of the Products licensed under the License Agreement;
and
     WHEREAS the Parties wish to further amend the License Agreement to change
certain sections of the License Agreement;
     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein, and INTENDING TO BE LEGALLY BOUND HEREBY, the Parties further
amend the License Agreement as follows:
ARTICLE XVI
DEFINITIONS
     16.1 Except as amended below, the terms defined in the License Agreement,
as amended by the Previous Amendments, shall remain unchanged. Unless otherwise
defined in this Amendment, all capitalized terms in this Amendment shall have
the meanings ascribed to them in the License Agreement, as amended by the
Previous Amendments.

 



--------------------------------------------------------------------------------



 



ARTICLE XVII
PAYMENTS IN CONSIDERATION FOR LICENSE
     17.1 Except as amended below, all payments set forth in Article III of the
License Agreement shall remain unchanged.
     17.2 (a) of the License Agreement shall be amended to read as follows:

  (a)   there is an enforceable BENTLEY Patent at the time of sale:

         
 
  All Annual Net Sales in the United States and Canada   13% beginning at
Product launch and continuing for thirty-six full calendar months thereafter;
and 12% thereafter
 
       
 
  All Annual Net Sales outside the United States and Canada   7% plus one-half
of all “Product Royalties” (as defined below) paid to Auxilium which exceed 10%

     “Product Royalties” shall mean all payments received by Auxilium which are
based on sales of Products, but shall not include milestone payments related to
achievements which are not sales based.
ARTICLE XVIII
INTELLECTUAL PROPERTY
     18.1 Article VIII of the License Agreement is amended in its entirety to
read as follows:
8.1 Intellectual Property Rights. The inventorship of inventions developed under
this Agreement and relating to Products (“Inventions”) shall be determined in
accordance with U.S. Law. Inventions made solely by employees of BENTLEY or
owned by BENTLEY (“BENTLEY Inventions”) shall be the exclusive property of
BENTLEY. Inventions made solely by employees of AUXILIUM (“AUXILIUM Inventions”)
shall be the exclusive property of AUXILIUM, except that AUXILIUM Inventions
that relate to the use of Products shall be owned by BENTLEY and shall be
included in the license granted under this License Agreement and included in the
definition of BENTLEY Patents. Inventions made by employees of BENTLEY and
employees of AUXILIUM shall also be owned by BENTLEY and shall be included in
the license granted under this License Agreement and included in the definition
of BENTLEY Patents.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
No. 3 to License Agreement as of the date first above written.

                      BENTLEY PHARMACEUTICALS, INC.   AUXILIUM PHARMACEUTICALS,
INC.
 
                   
By:
  /s/ JAMES R. MURPHY       By:   /s/ GERALDINE A. HENWOOD    
 
                        James R. Murphy       Geraldine A. Henwood
 
  Chief Executive Officer           Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 4 TO LICENSE AGREEMENT
THIS AMENDMENT NO. 4 TO LICENSE AGREEMENT is made as of the 25th day of March,
2004 by and between BENTLEY PHARMACEUTICALS, INC., a Delaware corporation, with
offices at Bentley Park, 2 Holland Way, Exeter, New Hampshire 03833
(hereinafter, “BENTLEY” or “Licensor”), and AUXILIUM PHARMACEUTICALS, INC.
(formerly Auxilium A2, Inc.), a Delaware corporation having a principal place of
business at 160 W. Germantown Pike, Norristown, Pennsylvania 19401 (hereinafter,
“AUXILIUM” or “Licensee”). BENTLEY and AUXILIUM may be referred to as a “Party”
or, collectively, as “Parties.”
RECITALS
WHEREAS the parties have entered into that certain License Agreement, dated
May 31, 2000, relating to the grant by BENTLEY to AUXILIUM of a license of
certain technology (the “License Agreement”);
WHEREAS the parties clarified certain aspects of the License Agreement by
entering into Amendment Nos. 1, 2 and 3 to the License Agreement, dated
October 31, 2000, May 31, 2001 and September 6, 2002, respectively (“Previous
Amendments”); and
WHEREAS, BENTLEY would like to provide incentives to AUXILIUM to enter into
sub-licenses for the Products in territories outside the United States; and
WHEREAS the Parties wish to further amend the License Agreement to clarify
certain sections of the License Agreement;
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and INTENDING TO BE LEGALLY BOUND HEREBY, the Parties further amend the
License Agreement as follows:
ARTICLE XIX
DEFINITIONS
          19.1 Except as amended below, the terms defined in the License
Agreement, as amended by the Previous Amendments, shall remain unchanged. Unless
otherwise defined in this Amendment, all capitalized terms in this Amendment
shall have the meanings ascribed to them in the License Agreement, as amended by
the Previous Amendments.
          “Net Sales Price” means, with respect to the Product, the gross amount
invoiced by Licensee for such Product, less deductions for:
(i) returned goods; (ii) trade and quantity discounts; (iii) rebates, including
those in respect of any governmental subsidized program, rebate payments given
to wholesalers, buying groups, healthcare insurance carriers or other
institutions; (iv) sales or other taxes actually paid by Licensee or its
sublicensee or distributor, not including taxes assessed on the income resulting
from such sales; and (v) freight allowances, insurance and customs duties, to
the extent any of the

 



--------------------------------------------------------------------------------



 



foregoing are identified on the invoice for the Product. If Product is sold for
consideration other than cash, the fair market value of such other consideration
shall be included in Net Sales. If a Product is sold in a package or kit
containing another product which is not a Product, the Net Sales price for
purposes of calculating the royalty under Section 3.2 hereof shall be calculated
by multiplying the Net Sales Price of the combination product by the fraction of
A/A+B, where “A” is the Net Sales Price of Product when sold separately “B” is
the Net Sales Price of the other product or products when sold separately. If
either the Product or the other product is not sold separately, the Net Sales
Price of the Product shall be negotiated in good faith by the Parties.
          “Commercial Sale” means the sale of Product (as indicated by shipment
of Product) to an unaffiliated third-party of the Licensee, or of its
sublicensee or distribution partner, such as a wholesaler, managed care
organization, hospital or pharmacy and shall exclude (i) any transfer of Product
by Licensee to its sublicensee, distribution partner or Affiliate and (ii) any
distribution of Product for use in research, development, pre-clinical and
clinical trials.
ARTICLE XX
PAYMENTS IN CONSIDERATION FOR LICENSE
          20.1 Except as amended below, all payments set forth in Article III of
the License Agreement shall remain unchanged.
          20.2 Section 3.2 of the License Agreement is hereby amended to include
the following additional paragraph (d):
“(d) Notwithstanding any contrary provisions in this Section 3.2, the royalty
payments due under Sections 3.2 (a), (b) or (c) above shall be paid on a
country-by-country basis only until the later of (i) the termination of Bentley
Patent rights in such country or (ii) ten years from the date of first
Commercial Sale of Product in such country.
ARTICLE XXI
CERTAIN OBLIGATIONS OF LICENSEE
          21.1 A new Section 4.4 shall be added to the License Agreement as
follows:
          21.2 Drug Master File. Licensee shall make certain data generated
during the research and development of Testim accessible to Licensor through the
preparation and filing of one or more Drug Master Files (“DMF”). Such DMF shall
(a) be filed by or on behalf of the Licensee with the United States Food and
Drug Administration (“FDA”) on or before June 30, 2004 and (b) shall contain the
data listed on the index attached as Exhibit A to this Amendment 4 to the
License Agreement (the “Data Index”). Licensee will designate Licensor, or its
licensee if requested in writing by Licensor, as having a right of reference
with the FDA to the DMF (the “Right of Reference”). Licensor shall treat the
Data Index as confidential information of Licensee and may disclose the Data
Index only to those persons or third parties who have agreed

 



--------------------------------------------------------------------------------



 



in writing to maintain its confidentiality and to use the Data Index solely for
purposes of evaluation of a potential business opportunity with Licensor.
ARTICLE XXII
PATENTS, TRADEMARKS AND INFRINGEMENT
          22.1 Section 9.2(a) of the License Agreement shall be deleted in its
entirety and replaced with the following:
               (a) In the event of Licensor wishing to abandon any BENTLEY
Patents, Licensor will offer to assign to Licensee or a sublicense of Licensee,
at Licensee’s option, free of charge, any such Patent prior to effectuating the
abandonment. Licensee will bear the costs connected to any assignment hereunder.
          22.2 A new Section 9.6 shall be added to the License Agreement as
follows:
          22.3 Bentley Trademark. In cooperation with Licensee, Licensor shall
register in the United States Patent and Trademark Office and such other
countries of the world where the trademark is registrable, a trademark to be
used to describe the unique qualities of the technology contained in the Bentley
Patents (the “New Trademark”). Licensee shall have a perpetual, royalty free,
worldwide, sole and exclusive license with the right to sublicense, to use the
New Trademark in connection with the Product or any other product, patents,
technology or similar rights licensed from Licensor now or in the future which
contain the ingredient pentadecalactone. Nothing in this Section 9.6 shall
prevent Licensee from using or registering any trademark of its own in
connection with the Product or any characteristic of or ingredient in the
Product.
ARTICLE XXIII
TERM AND TERMINATION
          23.1 Except as amended below, all provisions of Article XI Term and
Termination of the License Agreement shall remain unchanged.
          23.2 Section 11.1 of the License Agreement shall be deleted in its
entirety and replaced with the following:
          23.3 Term. This Agreement and the licenses granted herein shall
commence on the Effective Date and shall continue until all royalty obligations
of Licensee under Section 3.2 of this Agreement are ended, subject to earlier
termination under Section 11.2 hereof. Once all such royalty obligations of
Licensee have ended Licensee shall have a fully paid up license under this
Agreement.
          23.4 Section 11.2 (a) of the License Agreement shall be deleted in its
entirety and replaced with the following:

 



--------------------------------------------------------------------------------



 



               (a) Upon the occurrence of any of the events set forth below
(“Events of Default”), the Licensor shall have the right to terminate this
Agreement by giving written notice of termination, such termination effective
with the giving of such notice:
                    (i) In the event of nonpayment of any material amount
payable to the Licensor after completion of an audit provided for under
Section 3.5 hereof, which nonpayment is continuing thirty (30) calendar days
after the Licensor gives Licensee written notice of such non-payment.
                    (ii) In the event that Licensee fails to initiate clinical
trials within two (2) years of availability of final formulation in quantities
adequate for clinical testing and associated documentation for clinical trials,
unless such failure is outside of the control of Licensee. See Auxilium
Development Plan attached as Schedule C hereto.
                    (iii) In the event that Licensee does not submit an
application for marketing approval in a major market within a five (5) year
period after the Effective Date unless such failure to submit is outside of the
control of Licensee.
                    (iv) In the event that Licensee becomes subject to a
Bankruptcy Event provided, however, that so long as Licensor continues to
receive royalty payments from Licensee under this Agreement, such Bankruptcy
Event shall not be a basis for termination of this Agreement by Licensor.
ARTICLE XXIV
ADDITIONAL PROVISION
          24.1 Section 13.5 of the License Agreement shall be deleted in its
entirety and replaced with the following:
          24.2 Notices. Any notice under this Agreement shall be sufficiently
given if sent in writing by overnight courier, prepaid, first class, certified
or registered mail, return receipt requested, addressed as follows:
          If to the Licensor, to:
BENTLEY PHARMACEUTICALS, INC.
Bentley Park
2 Holland Way
Exeter, New Hampshire 03833
Attention: President

 



--------------------------------------------------------------------------------



 



          If to the Licensee, to:
AUXILIUM PHARMACEUTICALS, INC.
160 W. Germantown Pike
Norristown, PA 19401
Attention: President
Copy to General Counsel
or to such other addresses as may be designated from time to time by notice
given in accordance with the terms of this Section.
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment No. 4
to License Agreement as of the date first above written.

                  BENTLEY PHARMACEUTICALS, INC.       AUXILIUM PHARMACEUTICALS,
INC.
 
               
By:
  /s/ James R. Murphy       By:   /s/ Geraldine A Henwood
 
               
 
  James R. Murphy           Geraldine A. Henwood
 
  Chief Executive Officer           Chief Executive Officer

 